 

 

 

Case 4:19 ay 00148-A Do Sey 3 Filed 01/10/19 Pageiof7 PagelD4
UNITED STATES DISTRICT

 

 

 

 

 

 

 

 

 

 

 

NOeTHEON Derwicr or Te HAs Sagartgau |
PILED 319 -CVOO086-L
DoW LEO Kow 7ISJANIO PHIZ WB ont Dare of Con@nement:
Perhonec DePUTY CLERK. Federal Medical Conte, Gauel
Vv.
UNITE STATES of MuEepice, DOO T.D. kb. : BORAX OY
Cesc orden
(OM PLAT USDCE FEneeAL
f Toer Chaim peor
Z% USC. Ss IBY.

 

 

Oo uey DEUMeo

 

[. Pebhoner-_ brings his Geton against clefendant /
Pespnedtont He _| (lnted Stokes of Crertca. ouvsuant to
ie. fedenl Tot Car Cet, So that Unis. (purt has

Luis dich o Yhe <uwhbwect matter o& b Lhis ACh od

“pure Suauit te 28 US¢s Su

 

 

J.athe fetitimer has Com plied with al PELE RUSIt2
1D Q sult under: rhe Federa [oct Calms Qet in

 

 

“Admin istvod Ve allo VY Lor Une matters} in Qéspute

in Mis Qetan tn the amount of # |, 500,000.00 Luith

we Federal Bureau of frisons., Which Chait Las
Io WL

b. This _achon was tiuelu bammonced poll lowing Vhe
denial of, es administrative CLQiu.

 

3 (eo & posudt of re Fault of PL Spon len fs, DY
and Lhvo ugh Yheir ages, servants anal onitaoes

 
Case 4:19-cv-00148-A Document 3 Filed 01/10/19 Page2of7 PagelID5

 

of Respondent, a eting within Che Stoee at heir
aneplegment, Lotthiver Setbered Cecruciatig
Severe Pain and Sufbering bul 70 Serious ~
meditat dom pl. cadivis bat devélooed luvs
her Colostomd, ue 2 inaedeauwate medical
Care Pettoter suffered for Cracutiatigly
paiwhul uleers_ on her Stoma and Sve
bucoing Lircitated skin succommamng Whe
leristomet SRIN. Lingle puan LLC AS
WSiueples were provigid 10 46h tov Which
Cortnchuted' fo he severe Medea -
Com plucatons.. Letitiner Was
Dron ho.isime lbh G Sanitary balloon
and shou Where She bull properly. Care
pov and Chtan her bstomu..” Tt wax or.
QA Year and me-hath C1 leY lopore Legd iN
Could shower whit Bewist of
ayn tre tug ane number OF bite Yrentanwg

YpQnw Von Minis. liben Morita
Qstid her feam Chursthlr for a fap.

LOM piltwoom ard Spout So Kiar
Could ' ype portly Like DO « Siw CD eon
No Wud 7-1, Py tg A Mn DY OAM

— *§ T dm Mega Ctl! TEA
15 St, Shen. ne lias POR AEX LO G on tod

70 Q Mmodilat paclity Ul [oles Sb Ot

GC. fhehiial pund. Lotitrinar NOS Mth le

Wittess To Uris stafeméeat Vhat was nede

MM MUA ple Ob COLO by xe di plogee.
of ie Respondent.

  

 

     
Case 4:19-cv-00148-A Document 3 Filed 01/10/19 Page3of7 PagelD 6

 

 

 

Pecause tether wis Qened her Metical
syaplies When sne wes traspartad fram He
CLI ahi Transpen Cente- to federal Midicat
Contin Cous weil, She had to_onduye Di Oaean ry
Severe Non Gnd Suibborwa ue. tp Va tact hat ©
She was forced To (se he Wrme_udical Suppolies
Wich Caused severe uLCys or”) Vhe SIaNIA QV
Leastrmalskin Qroymd Une stoma aren.
EmPloyees for the Kesponclont are. Net Hanged
in Caving foc Cofostomy Care wind Wherefore
repoated ta ardered Whe orang Suco ples
Which prtonged Vhe Min are SUpperig Nhe
Cothmec hed TH wid wre.
TH 1s Oily QFer Let funer las talon
To & Colorectak spocialist, due QG MbIths
Ohtey ontering Into Whe Bureau oe er bat
Une Correct Slipples were Kovided 10 fern ner
TH was over i monhs before Koide LAS “ble
to lve gate her Colostomy wth the proper
Appliance, wnen She Sheil fave been
irrigating Gt Jeast once Q Week Fo reli ove
her bf Ure Ovec a (eces Quid Gases 10 hor
(db egfil.
spon dents Ape With Aelibevare
oth venee To bebhiness Serious Medical
— bmaditm and needs which vestbted in Vhe
ceoneléssary ond Lunt (nklichin OF LOIN.
This Is a VWiolatraa ef Ye Eigith lntndim at
Qs well Os bitreme. Cruth and Unusuak
— funiShmest A Vhe bho ®

 

 
Case 4:19-cv-00148-A Document 3 Filed 01/10/19 Page4of7 PagelD 7

 

 

 

fetrhorer_ om approximately. Ai Fes TIES OMS

br More between Lhe day tt her incarcercgtim,
Cpiil 04015 Qnd Lhe ay SIE LORS Finally SCN
by a Colorectal spectahst, Afidrosstd nip yees,
Nedical staf’, admi ni stridive Stat Gund ©
Afecevs at Au. Carswell reguostimg Nat
Uhed Cave for She seveve. state that Lhe ostomy
lds in, as T previously ad @ Colostoy_ BT
MU Left didi cund Never had any /ssuds, SUCh

Os Whe issues LE leas oniduciry Lo (nef Curvestt
CEL OM.

& Joteadants hu heir Above cctins, faved to
Sollow aeneraty aceepted Medic standarts
Hadhiu dme So, Petthenec would net have
rad ro endure he Ovcruciotina Severe (ain
_ L SuCRerina “Tr over a Y ear? Lhile in
_ kespondeut si Gusto oly.

© ls adirect and psoxriade use De we

dambined nog liqeyie Cf espa AG
Servards, Sod CWO oUees, obit bas
Suerad Ov Cruciating Cain avd sullen:
US a result 6€ Respondents actions Dotitimerfes
enducd soyere Cre cond Unusual Huvnishment.

( Potitthoner reauests Ghat this Court render ude mort
OO, owet He Ch Ond OMcds :

(GD ee

 

 

 
 

 

Case 4:19-cv-00148-A Document 3 Filed 01/10/19 Page5of7 PagelD 8

 

FI Tn the Sum to be shown af a, hut
lo no event Wessthon § 1,500, 000.00, _.
b- Including Whatever pre- and (08+ jUchcy eect

iderest mar be atlawed Wu law, Gv
0. bethomwe be Awarded Casts 0F Suc:

 

 

ted: Ja (o 2019 A
te mag Ry WOW NLonda

~ Dawn Herndon, fro Se
Potihmer

007 §2-10Y

 

 

Po, box JUS?
Eb Wath, TX Fol Ft

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

sccm es EMEC eons

 

Sa]e]S payun
OLEL-2rZG2z XL ‘Se/eq
Sexal jo psig WayLON
AS auawwog go1 4,
asnoyynos sh

©p0l-zez00e 4

gloz 0.1 NV

 

 

 

}OSAOSY eo :

 

 

a LZIOL XL‘4I0M “14
oo LETLZ XO" ‘Od

Ou ia eek []aMsIeD ‘JaIUID [eoIpey| [eIOpe,y

a aa Caray COT

HY) Page 6of7 PagelD9
i
|

 

 

 

   

ea aa)

e

 

o
~
Cc
o
E
SS
oO
oO
Qa
<
oO
st
a
©
9
>
2
o
a
t+
o
n
©
O

 
 

 

coe RS ASAE RB EP ERE ISLE de ES Seb

Case 4:19-cv-00148-A Document 3 Filed 01/10/19 Page 7of7 PagelD 10

Ja oud jt

ads YBNOIUy pessa20. 8 PO parelN
L ‘OL KL ‘UBOM 04

4 sous
won 10 UO OROIDSHN sey

ren wae eno Weyaod

speypadsul 20u paved U8q
aoron BujpseMso} 40} seunpesad Sule
d se 39330] PESO!

Lz x08 ‘O'd
*ensse) 20

de ie A A eo EE TE Att ni

 

 

 
